IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CLARENCE SUTTON,               :         No. 28 EAP 2014
                               :
               Appellant       :         Appeal from the Order dated 06/16/2014
                               :         (entered on 06/17/2014) in the
                               :         Commonwealth Court at No. 190 MD 2014.
          v.                   :
                               :
                               :
PENNA. BOARD OF PROBATION AND :
PAROLE, AND HON. KATHLEEN KANE :
ATTORNEY GENERAL               :
COMMONWEALTH OF PENNSYLVANIA, :
                               :
               Appellees       :


                                    ORDER


PER CURIAM
     AND NOW, this 17th day of February, 2015, the order of the Commonwealth Court

is hereby AFFIRMED.